     Case: 4:19-cv-00088-GHD-JMV Doc #: 33 Filed: 06/08/20 1 of 1 PageID #: 79




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION



DARYL L. WREN                                                               PLAINTIFF



V.                                           CIVIL ACTION NO.: 4:19cv00088-GHD-JMV


OFFICER VICTOR KING, INDIVIDUALLY
AND IN HIS OFFICAL CAPACITY, ET AL.                                         DEFENDANTS



                         ORDER AMENDING CMO DEADLINES


       Consistent with the District Judge’s Order [29], continuing the trial, and the parties’ joint

request, see motion [28], the following deadlines now control:

       Discovery Deadline — August 24, 2020

       Daubert and Dispositive Motions Deadline — September 21, 2020

       SO ORDERED this, the 8th day of June, 2020.



                                                      /s/ Jane M. Virden
                                                      U. S. Magistrate Judge
